UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6481


UNITED STATES OF AMERICA,

                 Petitioner - Appellee,

          v.

ANTON JOHNSON,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-hc-02045-BO)


Submitted:   August 22, 2016                 Decided:   August 26, 2016


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anton Johnson, Appellant Pro Se. G. Norman Acker, III, Jennifer
P. May-Parker, Assistant United States Attorneys, Michael
Bredenberg, Special Assistant United States Attorney, Raleigh,
North Carolina, Michael Lockridge, Special Assistant United
States Attorney, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anton Johnson appeals the district court’s order denying

relief on his Fed. R. Civ. P. 60(b) motion for reconsideration

of his civil commitment order.                A movant seeking relief from a

judgment     under    Rule    60(b)    must    make   a   threshold    showing      of

“timeliness, a meritorious defense, a lack of unfair prejudice

to the opposing party, and exceptional circumstances.”                        Dowell

v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th

Cir. 1993) (internal quotation marks omitted).                       A Rule 60(b)

must   be    made    within    “a   reasonable     time.”     Fed.     R.   Civ.     P.

60(c)(1).     We conclude that the district court did not abuse its

discretion in finding that Johnson’s Rule 60(b) motion, filed

more than three years after entry of the civil commitment order,

was untimely.        See McLawhorn v. John W. Daniel & Co., 924 F.2d

535,   538   (4th    Cir.     1991)   (per     curiam)    (finding    no    abuse   of

discretion where district court denied as untimely Rule 60(b)

motion filed only three or four months after original judgment).

Accordingly, we affirm.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this    court    and    argument    would     not   aid     the

decisional process.

                                                                            AFFIRMED




                                         2